Name: Commission Regulation (EEC) No 3104/86 of 13 October 1986 concerning the stopping of fishing for salmon by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 14. 10 . 86 Official Journal of the European Communities No L 290/ 17 COMMISSION REGULATION (EEC) No 3104/86 of 13 October 1986 concerning the stopping of fishing for salmon by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3725/85 of 20 December 1985, allocating quotas between Member States for vessels fishing in Swedish waters (3), provides for salmon quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1986, HAS ADOPTED THIS REGULATION : Article 1 Catches of salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocated to the Community for 1986. Fishing for salmon in the waters of ICES division III d (Swedish waters) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p. 1 . (2) OJ No L 361 , 31 . 12 . 1985, p . 42. (3) OJ No L 361 , 31 . 12. 1985, p . 47 .